Citation Nr: 0921621	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis and degenerative disc disease (DDD) of the 
lumbar spine with disc protrusion. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to 
March 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied entitlement to service 
connection for hearing loss.  Also in the March 2009 rating 
decision, the RO granted service connection for arthritis and 
DDD of the lumbar spine with disc protrusion and assigned a 
10 percent disability rating effective October 27, 2006.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the back disability, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as claim for increased rating, the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are not 
applicable to the present claim.

In December 2007, the Veteran presented testimony at a RO 
hearing before a decision review officer (DRO) on, and a 
transcript of the hearing is included in the claims file.  In 
May 2009, the Veteran testified during a video conference 
hearing before the undersigned Acting Veterans Law Judge and 
a transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hearing loss is shown to have as least as likely as not, 
developed as a result of an established event, injury, or 
disease during active service.

3.  Prior June 28, 2008, the Veteran's service-connected DDD 
of the lumbar spine was manifested by forward flexion of the 
thoracolumbar spine greater 60 degrees and combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
without muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

4.  Since June 28, 2008, the Veteran's service-connected DDD 
of the lumbar spine was manifested by forward flexion of the 
thoracolumbar spine to 30 degrees.


CONCLUSIONS OF LAW

1.  Hearing loss developed as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for a rating in excess of 10 percent for DDD 
of the lumbar spine prior to June 28, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

3.  The criteria for a 40 percent rating, but no higher, for 
DDD of the lumbar spine for the period beginning June 28, 
2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
for a back disorder in October 2006, and for hearing loss in 
December 2007.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in February and 
December 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were adjudicated.  A 
statement of the case (SOC) was issued in February 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was also provided in the February 
and December 2007 letters.


The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records, service personnel records, 
and post-service VA and private treatment records have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA medical examinations in 
February 2008, June 2008, and December 2008, to assess the 
current nature and etiology of his claimed hearing loss and 
back disability.  The Board finds the case is adequately 
developed for appellate review.

Service Connection for Hearing Loss

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Service treatment records include June 1943 enlistment and 
March 1946 discharge physical examination reports with no 
complaints of hearing loss.  A hearing test conducted at 
discharge revealed no hearing deficit. 

In a December 2007 private audiological examination report, 
the Veteran complained of a decrease in his hearing with 
tinnitus, which is more noticeable in his right ear.  He gave 
a history of high-level noise exposure while he was in the 
Navy, but did not complain of otalgia.  The reminder of his 
audiological history was unremarkable.  Otoscopic examination 
revealed normal appearing tympanic membranes and external 
auditory canals.  Pure tone audiometry indicated that the 
Veteran had mild to severe sensorineural hearing bilaterally.  
Speech reception thresholds were in good agreement with the 
pure tone averages bilaterally.  Speech discrimination scores 
obtained at the optimal intensity level for both ears.  
Impedance audiometry revealed "A" type tympanograms 
indicating normal middle ear function.  The examiner noted 
there did not appear to be any indication of a middle ear 
pathology or retrocochlear lesion.  

A September 2008 private physician note stated the Veteran 
has a bilateral neurosensory hearing loss consistent with 
excessive noise exposure possibly due to this prior military 
service in World War II.  

In an October 2008 statement from the Veteran, he asserted 
that while in the Navy he was sent to Dam Neck, Virginia, for 
firing range practice with forty millimeter and twenty 
millimeter guns.  After serving at Omaha Beach he returned to 
the United States and was sent to Houston, Texas, where he 
commissioned another weapon which also used forty and twenty 
millimeter ammunition. 

On VA audiological examination in December 2008 the Veteran 
complained of difficulty hearing conversations, the 
television, and the telephone.  On authorized audiometric 
evaluation, pure tone thresholds, in decibels, were as 
follows:




500

1000

2000

3000

4000
RIGHT
30
55
65
65
70
LEFT
30
35
70
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 84 percent in the left ear.  The 
examiner diagnosed sensorineural hearing loss mild to severe 
on the right and moderately-severe to severe on the left.  
The examiner also noted that he could not resolve the issue 
of etiology of the hearing loss without resort to mere 
speculation. 

In his May 2009 Board hearing, the Veteran asserted that he 
did not have hearing problems prior to service and that while 
in service he was exposed to loud noise, including firing 20 
and 40 millimeter guns.  He stated he was exposed to loud 
noises such as shells going off after landing on Omaha Beach 
a few days after D-Day.  He also stated he was exposed to 
gunfire while practicing aboard his boat (landing craft, 
mechanized (LCM)).  He reported they went out on practice 
maneuvers that lasted three to five days and that he did not 
wear hearing protection at that time.  After service he 
stated he worked for a newspaper in sales, and went to 
college.  He also was in the coal business, though also 
mostly in sales. 

In view of the totality of the evidence, including the 
Veteran's documented hearing loss, his current complaints of 
persistent sensorineural hearing loss since service, and the 
note provided by a private physician as to a possible 
etiology related to service, the Board finds that the 
Veteran's hearing loss as likely as not developed as a result 
of his active service.  The Veteran's report of exposure to 
combat noise is consistent with his duties during active 
service.  The Board finds his statements as to noise exposure 
during and after service to be credible.  There is no 
evidence of record indicating any other etiological cause for 
his hearing loss.  Consequently, the Board finds that, 
affording the Veteran the benefit of the doubt, service 
connection for hearing loss should be allowed.

Increased Rating for DDD of the Lumbar Spine

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Court)held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran is assigned an initial 10 percent rating for DDD 
of the lumbar spine, effective October 27, 2006, under 
Diagnostic Code 5242.

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Under the current rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5242) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Intervertebral disc syndrome 
(designated at Diagnostic Code 5243) is rated either pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The Spine
5235
Vertebral fracture or dislocation
5236
Sacroiliac injury and weakness
5237
Lumbosacral or cervical strain
5238
Spinal stenosis
5239 
   
Spondylolisthesis or segmental instability     
5240
Ankylosing spondylitis
5241 
   
Spinal fusion    
5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
5243
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2008).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a (2008).



Factual Background 

Service treatment records include June 1943 enlistment and 
March 1946 discharge physical examination reports.  Records 
revealed no complaints of back pain or limited range of 
motion. 

A September 2001 magnetic resonance imaging (MRI) report 
revealed the lumbar spine was in normal alignment.  There 
were diffuse degenerative disc changes that involved the L2/3 
through L5/S1.  The most significant findings were at L5/S1 
where the disc protrudes posteriorly and laterally to the 
left.  There was mild mass effect on the left S2 root sleeve 
which pushed posteriorly.  The L2/3 through L4/5 discs all 
demonstrated annular bulges.  Where these were mild in 
degree, the L2/3 level has a mild degree of spinal stenosis 
that was secondary to the disc changes along with some facet 
joint hypertrophy.  The conus medullaris was normal in size 
and position, and the marrow signal from the vertebral bodies 
was unremarkable. 

In a private physician's letter dated in June 2007, the 
physician noted the Veteran's complaints of chronic pain in 
his low back area.  He stated that the Veteran had four hip 
replacements, the last one occurring seven years prior, and 
as a result, had residual left foot drop.  It was noted the 
Veteran had complained of difficulties with pain in the 
bilateral lumbosacral area which had gradually increased and 
complained of calf numbness.  The physician noted a 2001 
magnetic resonance imaging (MRI) scan demonstrated a left 
L5/S1 disc herniation.  The physician ordered an updated MRI 
that revealed L2/L3 mild to moderate canal narrowing with 
mild to moderate bilateral neural foraminal narrowing and 
spurs abutting the L2 roots outside the neural foramina.  At 
L4/L5 there was mild bilateral neuroforaminal narrowing and 
at L5/S1 there was mild to moderate right and mild left 
neuroforaminal narrowing with protrusion abutting the left S1 
root.  The physician stated that due to the Veteran's stated 
history the back problems were related to the injuries he 
sustained during the war.  

In a December 2007 hearing the Veteran testified that he was 
a coxswain in the Navy on an LCM and that injured his back 
taking food out to the ships.  He stated his boat would come 
up almost to the top of the troop ships then drop back down 
with the rising swells.  He stated that the troop ships would 
come up and he would tie lines around the boxes of food.  At 
one point, he held on to the line when his boat started to go 
down with the swell and he was lifted off the deck.  He 
stated he let go and fell down into the well of the landing 
craft a distance which he estimated to be a 20 foot drop.  He 
did not seek medical attention but knew that he had hurt his 
back and that he subsequently took over-the-counter 
medication.  He added that his pain got progressively worse 
after service.  He stated he had mentioned to his doctor that 
he was having back pain and was told to take aspirin.  He 
reported he consulted a neurologist and got an MRI in 2000 
which was the first time he was given a formal diagnosis of a 
back disability. 

In January 2008, the Veteran submitted a buddy statement from 
D.M., a fellow serviceman.  D.M. stated he served aboard the 
USS LSM 482 as a Pharmacist Mate 1/C and that his duties 
included taking care of the health of the crew members of the 
ship.  He recalled that the Veteran frequently complained of 
back pain and was not able to do any of the heavy lifting 
that was part of his job.  He stated that during these times 
the Veteran was given light duties. 

The Veteran underwent a second VA spine examination in 
February 2008.  He stated that his pain began when he was 18 
and reiterated his claimed injury in service.  He complained 
of a constant dull, nagging-type pain, worsening on some days 
secondary to unknown triggers.  He stated that he had 
radiation of his pain into the left leg, and described it as 
shooting pains to his feet.  He could not walk as far as he 
could without pain, and denied any incapacitating episodes or 
surgeries.  He stated he was retired and that the pain 
affected his activities of daily living to the point that he 
only had increased pain when first arising from the bed in 
the morning.  He denied any flare-ups or the use of assistive 
devices.  Physical examination revealed thoracolumbar flexion 
to 90 degrees, extension to 15 degrees, and bilateral lateral 
flexion to 15 degrees, rightward lateral rotation to 15 
degrees, and leftward rotation to 10 degrees, all with end-
of-range pain.  The range of motion was not additionally 
limited following repetitive use.  There were spasms present 
of the bilateral lumbar paraspinal musculature and tenderness 
to palpation of the right lumbosacral junction.  There was no 
elicited pain on straight leg rising and his motor strength 
was 5/5 bilaterally.  Deep tendon reflexes were 2+ 
bilaterally and sensory examination and gait was normal.  The 
diagnoses were herniated lumbar disc and lumbar strain. 

In a private treatment record dated in April 2008, the 
Veteran complained of chronic back pain.  He stated that his 
pain began when he was 18 and reiterated his claimed injury 
in service.  The physician noted that the Veteran seemed to 
be in an appreciable amount of pain, but only took an 
occasional anti-inflammatory.  Physical examination revealed 
that the Veteran was alert, oriented, and walked with a foot 
drop on the left secondary to his hip arthroplasty.  An X-ray 
examination report noted severe lumbar spondylosis.  The MRI 
report showed almost complete loss of disc space at L5/S1 and 
spinal instability pattern throughout along with 
neuroforaminal stenosis at multiple levels.  The diagnosis 
was lumbar back pain. 

The Veteran underwent another VA spine examination in June 
2008 and complained of rated 8/10 lumbosacral pain which had 
worsened since his last examination in February 2008.  He 
stated that there were no specific aggravating factors.  He 
complained that the pain radiated down the lateral left lower 
extremity to the ankle, and ambulation was difficult due to 
pain.  He noted there had been no physician-prescribed 
episodes of bed rest during the past 12 months.  The only 
treatment he had received was chiropractic manipulation with 
temporary relief.  He stated he was retired and that his 
activities of daily living were affected by a limited ability 
to perform general household chores.  He had no flare-ups and 
used no assistive devices.  Physical examination revealed 
thoracolumbar flexion to 30 degrees pain free and to 60 
degrees with pain, extension to 10 degrees pain free and to 
20 degrees with pain, bilateral lateral flexion to 20 degrees 
with end of range pain, right and left rotation to 30 
degrees, all with end-of-range pain.  The range of motion was 
not additionally limited following repetitive use.  There 
were spasms present of the bilateral lumbar paraspinal 
musculature.  There was tenderness to palpation of the right 
lumbosacral junction as well as bilateral spasms in the 
lumbar paraspinous musculature.  Straight leg raise was 
positive on the left for ipsilateral left lower extremity 
pain and positive on the right for contralateral left lower 
extremity pain.  Motor, bulk, tone, and strength were all 
normal in the lower extremities except for 4+/5 left 
dorsiflexion.  Deep tendon reflexes were 1+ and symmetric.  
There was slightly diminished light touch sensation over the 
lateral left lower extremity.  Gait was slightly antalgic.  
The diagnoses were degenerative joint disease of the lumbar 
spine, degenerative disc disease of the lumbar spine, and 
left lower extremity radiculopathy.

 
Analysis

Entitlement to a Rating in Excess of 10 Percent from October 
27, 2006

The aforementioned evidence does not reflect any findings 
that would warrant a rating in excess of 10 percent under the 
schedular criteria of the General Rating Formula for the time 
period from October 27, 2006 and prior to June 28, 2008.  In 
fact, competent medical evidence of record found in a 
February 2008 VA examination report reflects that the Veteran 
had forward flexion to 90 degrees and a combined range of 
motion of the thoracolumbar spine of 160 degrees.  Under 
Diagnostic Code 5242, a 10 percent rating is in order, as the 
Veteran has a combined range of motion of the thoracolumbar 
spine greater then 120 degrees but not greater than 235 
degrees.  

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, as there were no findings of pain, incoordination, 
weakness, or lack of endurance of the lumbar spine during 
this time period.  Consequently, the assignment of rating in 
excess of 10 percent for arthritis and DDD of the lumbar 
spine with disc protrusion is not warranted prior to June 28, 
2008.  While competent medical evidence during this time 
period shows limited range of motion, the objective medical 
findings do not indicate a combined range of motion less than 
120 degrees. 

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the Veteran suffers from 
intervertebral disc syndrome, to include any incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months to warrant the 
assignment of a 20 percent rating.  In fact, as noted above, 
the Veteran did not describe any incapacitating episodes 
caused by the thoracolumbar back disorder during this time 
period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
The private medical evidence of record noted the Veteran's 
left lower extremity foot drop was due to left hip 
arthroplasty.  In conclusion, the evidence of record does not 
reflect any findings that would warrant a rating in excess of 
10 percent under the schedular criteria for the Veteran's 
service-connected lumbar spine disability during the time 
period from October 27, 2006 to June 28, 2008.

Entitlement to a Higher Rating from June 28, 2008

Competent medical evidence of record found in a VA spine 
examination report dated on June 28, 2008 reveals that the 
Veteran had forward flexion to only 30 degrees without pain, 
warranting a 40 percent disability rating.  Under Diagnostic 
Code 5242, a 40 percent rating is in order, as the Veteran is 
able to forward flex his thoracolumbar spine 30 degrees or 
less.  Therefore, the assignment of rating of 40 percent for 
arthritis and DDD of the lumbar spine with disc protrusion is 
warranted from June 28, 2008.  

However, the evidence of record does not reflect any findings 
that would warrant a rating in excess of 40 percent under the 
schedular criteria of the General Rating Formula during this 
time period.  None of the competent medical evidence of 
record during this time period shows that the Veteran has 
unfavorable ankylosis of the entire thoracolumbar spine, 
warranting a 50 percent rating.  The Board also finds there 
is no basis for the assignment of any higher rating based on 
consideration of any of the factors addressed in 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, as there continued to be no findings 
of pain, incoordination, weakness, or lack of endurance of 
the lumbar spine at that time.  

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the Veteran suffers from 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  In fact, as noted above, the Veteran did not 
describe any incapacitating episodes caused by the 
thoracolumbar back disorder during this time period.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  In conclusion, 
the evidence of record reflects findings that would warrant 
the assignment of an increased rating of 40 percent under the 
schedular criteria for the Veteran's service-connected lumbar 
spine disability effective June 28, 2008.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  There is no probative evidence demonstrating a 
marked interference with employment because of the lumbar 
spine disability.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for hearing loss is 
granted. 

Entitlement to an initial rating in excess of 10 percent 
disabling for DDD prior to June 28, 2008, is denied. 

Entitlement to an increased rating of 40 percent disabling 
for DDD effective June 28, 2008, is granted, subject to the 
regulations governing the payment of monetary awards. 


____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


